Exhibit 99.1 FOR IMMEDIATE RELEASE For:MAF Bancorp, Inc.Contact: Jerry A. Weberling, 55th Street & Holmes AvenueChief Financial Officer Clarendon Hills, IL 60514Michael J. Janssen, Executive Vice President www.mafbancorp.com (630) 325-7300 MAF BANCORP DECLARES QUARTERLY CASH DIVIDEND Clarendon Hills, Illinois, August 8, 2007 - MAF Bancorp, Inc. (NASDAQ: MAFB), announced today that its Board of Directors has declared a quarterly cash dividend of $.27 per common share.The dividend will be payable on August 27, 2007 to shareholders of record on August 21, 2007. MAF Bancorp is the parent company of Mid America Bank, a federally chartered stock savings bank.The Bank currently operates a network of 82 retail banking offices throughout Chicago and Milwaukee and their surrounding areas.On May 1, 2007, MAF Bancorp announced that it had entered into a definitive agreement to merge with National City Corporation (NYSE: NCC) in an all stock transaction. The Company’s common stock trades on the NASDAQ Stock Market under the symbol MAFB. 5
